 

ASSET PURCHASE AND SALE AGREEMENT

 

 

     This Asset Purchase and Sale Agreement (the "Agreement") is made and
entered into this 22st day of November 2000, by and between Penn Virginia Oil &
Gas Corporation, a Virginia corporation ("Seller"), and Energy Corporation of
America, a West Virginia corporation ("Buyer") or its designated affiliate.

BACKGROUND

     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, the Assets (as defined in Section 1 hereof) in accordance with the
terms and conditions set forth herein.

     NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions contained herein, the parties hereto, intending to be legally bound
hereby, agree as follows:

Sale and Purchase of the Assets

. On the Closing Date (as defined in Section 11 hereof), Seller shall sell,
assign, convey and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, all of Seller's right, title and interest in and to the following assets
(collectively, the "Assets"):



Oil and Gas Leases

. The oil, gas and mineral leases and the leasehold estates created thereby,
described on Schedule 1(a) hereto (collectively, the "Leases"), insofar as the
Leases cover and relate to the land and depths described therein (the "Lands"),
together with corresponding interests in and to all the property and rights
incident thereto, including all rights in any royalties other than those
described on Schedule 1(a)(1), overriding royalties, pooled or unitized acreage
by virtue of the Lands being a part thereof, all production from the pool or
unit allocated to any such Lands, and all interests in any Wells (as defined in
Section 1(b) hereof) within the pool or unit associated with the Lands;



Wells

. All producing, non-producing and shut-in oil and gas wells, injection wells
and water wells located on the Lands, or lands pooled or unitized therewith,
which wells are described in Schedule 1(b) hereto (collectively, the "Wells"),
and all personal property, equipment, fixtures, and improvements located on and
appurtenant to the Lands insofar as they are used or were obtained in connection
with the operation of the Leases insofar as they cover the Lands or relate to
the exploration for, development, production, treatment, transportation, sale or
disposal of hydrocarbons or water produced therefrom or attributable thereto;



Pipelines

. All of those certain pipelines and related separating equipment and meter
stations, compressors and compressor stations, valves, pumps, and other
equipment, personal property and fixtures described on Schedule 1(c) hereto
(collectively the "Pipelines");



Contracts

. All contracts and contractual rights, obligations and interests, including all
farmout and farmin agreements, operating agreements, production sales and
purchase contracts, surface leases, gas purchase agreements, transportation
agreements, gathering agreements, marketing agreements and other similar
agreements, and other contracts or agreements covering or affecting any or all
of the Assets, including the Pipelines, which contracts and agreements are
described in Schedule 1(d) hereto;



Certain Partnership Interests

. All of the general partnership, limited partnership and other interests of
Seller in those partnerships and other entities described in Schedule 1(e)
hereto;



Rights - of - Way

. All of the rights-of-way, easements, surface deeds, surface use agreements and
other similar agreements described on Schedule 1(f) hereto;



Records

. All books, files, records, maps, correspondence, studies, surveys, reports and
other data in the possession of Seller and relating to the Assets (the
"Records") as described in Section 18 hereof;



 

Section 29 Tax Credits

. All of Seller's interest and rights to Section 29 Tax Credits relating to the
Assets; and



C

ertain Fee Interests
. Those certain oil and gas fee estates and surface fee estates described on
Schedule 1(i) hereto.



Purchase Price

. The total purchase price for the Assets shall be (a) Fifty-Eight Million Six
Hundred Thousand Dollars ($58,600,000.00) payable in cash plus (b) the
assumption by Buyer of all of Seller's obligations under that certain Agreement
(the "Roberts Project Agreement") dated January 11, 1993 between Seller (as
successor to C. D. & G. Development Company) and C. D. Roberts, d/b/a The
Roberts Project (the "Purchase Price"), subject to any applicable adjustments as
hereinafter provided. The parties agree that the Purchase Price shall be
allocated among the Assets in the manner described on Schedule 2 hereto.



Deposit

. Upon execution of this Agreement, Buyer shall tender to Seller by wire
transfer into an interest bearing joint control account to be established at
Suntrust Bank, East Tennessee, N.A. (the "Bank") styled "Penn Virginia/Energy
Corp Account" that amount equal to 10% of the cash portion of the Purchase Price
as a performance deposit (the "Deposit"). In the event the transaction
contemplated hereby is consummated in accordance with the terms hereof, the
Deposit, including interest, shall be applied to the Purchase Price to be paid
by Buyer at the Closing (as defined in Section 11 hereof). In the event this
Agreement is terminated, the Deposit, including interest, shall be returned to
Buyer or retained by Seller as provided in Sections 9(f) or 16 hereof.



Adjustments to Purchase Price

. The Purchase Price shall be increased or decreased, as the case may be, in
accordance with the following:



Expenses, Taxes, etc

. Appropriate adjustments shall be made to the Purchase Price so that (A) Buyer
will bear all expenses which are incurred in respect of the Assets after the
Effective Date (as defined in Section 11 hereof) and Buyer will receive all
proceeds in respect of the Assets attributable to the period after the Effective
Date and (B) Seller will bear all expenses which are incurred in respect of the
Assets before the Effective Date, and Seller will receive all proceeds
collectible in respect of the Assets attributable to the period prior to the
Effective Date (regardless of whether such proceeds are received prior to or
after the Effective Date). It is agreed that, in making such adjustments, all
property and other taxes attributable to the Assets shall be apportioned on a
calendar year basis as of the Effective Date based upon 2000 taxes assessed on
the Assets. Furthermore, notwithstanding anything to the contrary set forth in
Section 2(b)(i) hereof, Seller shall retain (A) any administrative cost
reimbursements payable with respect to the Assets at any time prior to Closing,
which reimbursements shall not be less than that amount equal to (x) $150 times
(y) the number of Wells transferred to Buyer in connection herewith times (z)
the number of months, or any portion thereof, existing between the Effective
Date and Closing and (B) any damages or other proceeds payable to Seller in
connection with that certain claim entitled Penn Virginia Oil & Gas Corporation
v. Virginia Gas Exploration Company; and



Title Defects

. Appropriate adjustments shall also be made to the Purchase Price to account
for Title Defects (as defined in Section 9(b)(i) hereof) determined to exist in
accordance with Section 9 hereof.



Assumption of Liabilities

. Buyer shall assume and discharge (a) all liabilities and obligations of Seller
for all currently existing and future liabilities arising with respect to the
Assets under any Environmental Law (as defined in section 9(b)(iv) hereof) and
(b) all liabilities and obligations of Seller pertaining to the Assets which are
attributable to the ownership and/or operation of the Assets from and after the
Effective Date.



Representations and Warranties of Seller

. Seller represents and warrants to Buyer as follows:



Organization

. Seller is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia and is qualified or registered as
a foreign entity in each jurisdiction where it is required to be so qualified
and registered except where the failure to so qualify would not have a material
adverse effect on the Seller's ownership, operation or value of the Assets.



Authority

. Seller has full power and authority and has taken all requisite action,
corporate or otherwise, to authorize Seller to carry on Seller's business as
presently conducted, to own the Assets, to enter into this Agreement and to
perform Seller's obligations under this Agreement. Neither the execution and
delivery of this Agreement nor the performance by Seller of its obligations
hereunder will (i) violate Seller's Articles of Incorporation or Bylaws, (ii)
violate or constitute a default under any law, regulation, contract, agreement,
consent, decree or judicial order by which Seller or any of its officers,
directors or shareholders are bound or (iii) result in the creation of any Title
Defect upon the Assets .



Enforceability

. This Agreement has been duly executed and delivered on behalf of Seller and
constitutes the legal, valid and binding obligation of Seller enforceable in
accordance with its terms, except as limited by bankruptcy or other laws
applicable generally to creditor's rights and as limited by general equitable
principles. At the Closing, all documents required hereunder to be executed and
delivered by Seller shall be duly authorized, executed and delivered and shall
constitute legal, valid and binding obligations of Seller enforceable in
accordance with their respective terms, except as limited by bankruptcy or other
laws applicable generally to creditor's rights and as limited by general
equitable principles.



Contracts

. Schedules 1(a), 1(d), 1(e) and 1(f) contain a list of all material contracts
affecting the Assets. Seller has received no notice of its default under any of
such contracts. Such contracts are in full force and effect and have not been
modified or amended subsequent to the date hereof.



Preferential Purchase Rights/Consents

. Schedule 4(e) sets forth all consents, approvals, waivers and authorizations
(collectively, "Consents"), and all preferential purchase rights required to be
obtained ("Pref Rights"), in connection with the sale of the Assets to Buyer.



Litigation and Claims

. Except as described on Schedule 4(f), no claim, demand, filing, cause of
action, administrative proceeding, lawsuit or other litigation is pending or, to
Seller's knowledge, threatened with respect to Seller or the Assets that could
now or hereafter materially adversely affect the ownership, operation or value
of the Assets.



Finder's Fees.

Seller has not incurred any liability, contingent or otherwise, for brokers' or
finders' fees in respect to this transaction for which Buyer shall have any
responsibility whatsoever.



Compliance with Laws.

Seller has no actual knowledge, and has not received any notice from any
federal, state or municipal authority that the Assets or Seller's use thereof in
its business, are not in material compliance with all laws, rules, regulations
and permits relating to the Assets except for such non-compliance and violations
which, individually or in the aggregate, would not have a material adverse
effect on the ownership, operation or value of the Assets. Seller will promptly
notify Buyer upon receipt of any such notice.



Title

. Seller owns the Assets free and clear of all liens and encumbrances (except as
disclosed in the Schedules hereto) arising by, through or under Seller.



Environmental Issues

.



To the best of its knowledge, Seller has complied in all material respects with
all Environmental Laws (as defined in Section 9(b)(iv) hereof) and with the
terms of all permits, licenses, orders, decrees and agreements thereunder.
Except as set forth in Schedule 4(j), Seller is not aware of, and has not
received notice from any person or entity asserting or alleging (i) any
non-compliance with the Environmental Laws by Seller relating to the operation
and ownership of the Assets; (ii) any liability in connection with the release,
spill, discharge, storage, disposal or presence of any pollutants,
contaminations, chemicals, industrial, toxic or hazardous substances or wastes,
petroleum, petroleum products or wastes and natural gas by-products, liquids or
wastes (collectively, "Hazardous Materials"), including but not limited to
liability under the federal Comprehensive Environmental Response, Compensation
and Liability Act or similar state "Superfund" laws, relating in any way to the
Assets; or (iii) the release, discharge or presence of any Hazardous Materials
at, on, under or from any of the Assets requiring cleanup or other remedial
action pursuant to the Environmental Laws.

Financial Data

. To Seller's knowledge, all financial data provided by Seller to Buyer relating
to the Assets is true and accurate in all material respects.



Representations and Warranties of Buyer

. Buyer represents and warrants to Seller as follows:



Organization

. Buyer is a West Virginia corporation duly organized, validly existing and in
good standing under the laws of the state of its organization and is qualified
or registered as a foreign entity in each jurisdiction where it is required to
be so qualified and registered except where the failure to so qualify would not
have a material adverse effect on Buyer's business.



Authority

. Buyer has full power and authority and has taken all requisite action,
corporate or otherwise, to authorize Buyer to carry on Buyer's business as
presently conducted, to enter into this Agreement, to purchase the Assets on the
terms described in this Agreement and to perform its obligations under this
Agreement. Neither the execution and delivery of this Agreement nor the
performance by Buyer of its obligations hereunder will (i) violate Buyer's
Articles of Incorporation or Bylaws or (ii) violate or constitute a default
under any law, regulation, contract, agreement, consent, decree or judicial
order by which Buyer or any of its directors, officers or shareholders are
bound.



Enforceability

. This Agreement has been duly executed and delivered on behalf of Buyer and
constitutes the legal, valid and binding obligation of Buyer enforceable in
accordance with its terms except as limited by bankruptcy or other laws
applicable generally to creditor's rights and as limited by general equitable
principles. At the Closing, all documents required hereunder to be executed and
delivered by Buyer shall be duly authorized, executed and delivered and shall
constitute legal, valid and binding obligations of Buyer enforceable in
accordance with their respective terms, except as limited by bankruptcy or other
laws applicable generally to creditor's rights and as limited by general
equitable principles.



Status of Buyer

. Buyer represents that by reason of its knowledge and experience in the
evaluation, acquisition, and operation of oil and gas properties, Buyer has
performed, or will perform before Closing, a due diligence review of the Assets
and will have evaluated the merits and risks of purchasing the Assets from
Seller and has formed an opinion as to the value and purchase of the Assets
based solely on Buyer's knowledge and experience and not on any representations
or warranties by Seller except as otherwise provided in this Agreement Buyer is
acquiring the Assets for its own account and without a view to the distribution
thereof within the meaning of the Securities Act of 1933, as amended.



Finder's Fees

. Buyer has not incurred any liability, contingent or otherwise, for brokers' or
finders' fees in respect to this transaction for which Seller shall have any
responsibility whatsoever.



Covenants of Seller

.



Conduct of Business Pending Closing

. Seller covenants that from the date hereof to the Closing Date, Seller will:



Ordinary Course of Business, etc

. Not (A) act in any manner with respect to the Assets other than in the normal,
usual and customary manner, consistent with prior practice; (B) dispose of,
encumber or relinquish any of the Assets (other than in the ordinary course of
business or as a result of the expiration of Leases or other agreements or
contracts that Seller has no right or option to renew); (C) waive, compromise or
settle any material right or claim with respect to any of the Assets; (D) make
capital or workover expenditures with respect to the Assets in an amount which
exceeds $25,000 without Buyer's consent, except when required by an emergency
when there shall have been insufficient time to obtain advance consent; (E)
abandon any Well unless required to do so by a governmental or regulatory agency
or (F) modify or terminate any Lease or other material agreement or contract.



Permits, etc

. Cooperate with Buyer in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Buyer in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own and operate the
Assets following the consummation of the transactions contemplated by this
Agreement.



Preferential Rights and Consents

. Use commercially reasonable efforts, consistent with industry practices in
transactions of this type, to identify, with respect to all material Assets, (i)
all Pref Rights and requirements that Consents be obtained which would be
applicable to the transactions contemplated hereby and (ii) the names and
addresses of parties holding such rights; in attempting to identify such Pref
Rights and Consents, and the names and addresses of such parties holding the
same, Seller shall in no event be obligated to go beyond its own records. Seller
will request, from the parties so identified (and in accordance with the
documents creating such Pref Rights and Consents), execution of Consents and/or
waivers of Pref Rights so identified. If any holder of any right to Consent does
not respond (a "Non-response Consent Holder") to Seller's notice by 15 days
after the date of such notice, the Consent of such holder shall be deemed to
have been obtained on that 15
th
day (a "Non-response Consent").



Access

. Seller shall afford to Buyer and its authorized representatives reasonable
access, at Buyer's sole risk and expense, from the date hereof until the Closing
Date during normal business hours, to (i) the Assets operated by Seller,
provided, however, that Buyer shall indemnify and hold harmless Seller from and
against any and all Damages (as defined in section 14 hereof) arising from
Buyer's inspection of the Assets, and (ii) Seller's Records.



Conditions Precedent to the Obligations of Seller

. The obligations of Seller to be performed at the Closing are subject to the
fulfillment (or waiver by Seller in its sole discretion), before or at the
Closing, of each of the following conditions:



Representations and Warranties

. The representations and warranties by Buyer set forth in this Agreement shall
be true and correct in all material respects at and as of the Closing as though
made at and as of the Closing and Buyer shall have delivered a certificate to
such effect to Seller; and Buyer shall have performed and complied with in all
material respects all covenants and agreements required to be performed and
satisfied by it at or prior to Closing.



No Litigation

. There shall be no suits, actions or other proceedings pending or threatened to
enjoin the consummation of the transactions contemplated by this Agreement or
seeking substantial damages against Seller or Buyer in connection therewith.



Purchase Price

. Buyer shall have delivered the cash portion of the Purchase Price to Seller in
immediately available funds by wire transfer and shall have executed and
delivered to Seller an agreement assuming Seller's obligations under the Roberts
Project Agreement in form mutually acceptable to Seller and Buyer..



Conveyance Documents

. Buyer shall have executed and delivered to Seller (i) instruments of
assignment and deeds in forms mutually acceptable to Buyer and Seller
effectuating the transfer of the Assets as contemplated herein (the "Transfer
Documents"), (ii) division orders, transfer orders or letters in lieu thereof
directing all purchasers of production from the Assets to make payment of
proceeds attributable to such production occurring on or after the Effective
Date to Buyer and (iii) all appropriate state or local forms required to be
executed to effect the administrative change of operator of such Assets from
Seller to Buyer.



Certificates

. Buyer shall deliver to Seller the following certificates:



Secretary's Certificate

. A certificate signed by the Secretary or Assistant Secretary of Buyer
certifying as to the truthfulness, completeness and accuracy of the attached
copies of Buyer's Articles of Incorporation and resolution of its Board of
Directors and, if necessary, shareholders authorizing all actions of Buyer
contemplated hereunder; and



Good Standing Certificate

. A good standing certificate of Buyer issued by the state of Buyer's
incorporation and a certificate of qualification for Buyer to do business in the
states of Kentucky and West Virginia and the Commonwealth of Virginia.



Defect Value

. The adjustments made to the Purchase Price on account of Title Defects, if
any, shall not, in the aggregate, exceed 35% of the Purchase Price.



Conditions Precedent to the Obligations of Buyer

. The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:



Representations and Warranties

. The representations and warranties by Seller set forth in this Agreement shall
be true and correct in all material respects at and as of the Closing as though
made at and as of the Closing and Seller shall have delivered a certificate to
such effect to Buyer; and Seller shall have performed and complied with in all
material respects all covenants and agreements required to be performed and
satisfied by it at or prior to Closing.



No Litigation

. There shall be no suits, actions or other proceedings pending or threatened to
enjoin the consummation of the transactions contemplated by this Agreement or
seeking substantial damages against Seller or Buyer in connection therewith.



Conveyance Documents

. Seller shall have executed and delivered to Buyer (i) the Transfer Documents,
(ii) division orders, transfer orders or letters in lieu thereof directing all
purchasers of production from the Assets to make payment of proceeds
attributable to such production occurring on or after the Effective Date to
Buyer and (iii) all appropriate state or local forms required to be executed to
effect the administrative change of operator of such Assets from Seller to
Buyer.



Certificates

. Seller shall deliver to Buyer the following certificates:



Secretary's Certificate

. A certificate signed by the Secretary or Assistant Secretary of Seller
certifying as to the truthfulness, completeness and accuracy of the attached
copies of Seller's Articles of Incorporation and resolution of its Board of
Directors and, if necessary, shareholders authorizing all actions of Seller
contemplated hereunder; and



Good Standing Certificate

. A good standing certificate of Seller issued by the Commonwealth of Virginia
and a certificate of qualification for Seller to do business in the states of
Kentucky and West Virginia and the Commonwealth of Virginia.



Defect Value

. The adjustments made to the Purchase Price on account of Title Defects, if
any, shall not, in the aggregate, exceed 35% of the Purchase Price.



 

Title Matters

.



Title Adjustment

. Buyer shall notify Seller in writing of any claimed Title Defects promptly
upon Buyer's discovery thereof and in no event later than ten (10) business days
prior to Closing ("Title Defects Notice"). The Title Defects Notice shall set
forth in reasonable detail (i) the Well, Lease or other Asset with respect to
which a claimed Title Defect is made, (ii) the nature of such claimed Title
Defect and (iii) Buyer's calculation of the value of each claimed Title Defect
in accordance with the guidelines set forth in Section 9(d) hereof. Any Title
Defect that is not identified in the Title Defects Notice shall thereafter be
forever waived and expressly assumed by Buyer and shall be deemed to have become
a Permitted Encumbrance; provided, however, that nothing contained herein shall
be deemed to limit Buyer's right to indemnification under Sections 14(b)(ii) and
30 hereof.



Definitions

. The following terms shall have the following meanings for purposes of this
Agreement:



"Title Defect" shall mean, with respect to Seller's interest in each of the
Wells listed on Schedule 1(b) any (A) lien, mortgage, pledge (other than liens,
mortgages and pledges to be released at Closing), claim, charge, option or other
defect which would materially affect or interfere with the operation, use,
ownership or value of such Well other than Permitted Encumbrances and which
results in (1) Seller being entitled to receive a percentage of all proceeds of
production therefrom less than the Net Revenue Interest of Seller set forth on
Schedule 1(b) for such Well, or (2) Seller being obligated to pay costs and
expenses relating to the operations on and the maintenance and development of
such Well in an amount greater than the Working Interest set forth in Schedule
1(b), without a corresponding increase in the Net Revenue Interest for such
Well, (B) any requirement for consent to assignment or other defect which if not
obtained or cured would materially affect or interfere with the operation, use,
ownership or value of such Well or (C) any Adverse Environmental Condition.

"Net Revenue Interest" shall mean Seller's interest in and to all production of
oil, gas and other minerals saved, produced and sold from any Well after giving
effect to all valid lessor's royalties, overriding royalties, production
payments, carried interests, liens and other encumbrances or charges against
production therefrom.

 

"Working Interest" shall mean, with respect to any Well, Seller's interest in
and to the full and entire leasehold estate created under and by virtue of the
Leases held in connection with such Well and all rights and obligations of every
kind and character appurtenant thereto or arising therefrom, without regard to
any valid lessor's royalty, overriding royalties, production payments, carried
interests, liens, or other encumbrances or charges against production therefrom
insofar as such interest in said leasehold estate is burdened with the
obligation to bear and pay costs of operations.

"Adverse Environmental Condition" shall mean (A) any contamination or condition
exceeding currently-allowed regulatory limits and not otherwise permanently
authorized by permit or law, resulting from any discharge, release, disposal,
production, storage, treatment, seepage, escape, leakage, emission, emptying,
leaching or any other activities on, in or from any of the Lands, or the
migration or transportation from other lands to any of the Lands, prior to the
Effective Date, of any wastes, pollutants, contaminants, hazardous materials or
other materials or substances subject to regulation relating to the protection
of the environment under current or future federal, state or local laws or
statutes ("Environmental Laws") and (B) any such contamination or condition
temporarily authorized by permit, fee agreement or other arrangement.

"Permitted Encumbrances" shall mean:

Lessors' royalties, overriding royalties, reversionary interests and similar
burdens if the cumulative effect of the burdens does not operate to reduce the
interest of Seller with respect to all oil and gas produced from any Well below
the Net Revenue Interest for such Well set forth in Schedule 1(b);

Division orders and sales contracts terminable without penalty upon no more than
90 days notice to the purchaser except as set forth on Schedule 9(d)(v);

Materialman's, mechanic's, repairman's, employee's, contractor's, operator's ,
tax, and other similar liens or charges arising in the ordinary course of
business for obligations that are not delinquent or that will be paid and
discharged in the ordinary course of business or if delinquent, that are being
contested in good faith by appropriate action of which Buyer is notified in
writing before Closing;

All Non-response Consents and all rights to consent by, required notices to,
filings with, or other actions by governmental entities in connection with the
sale or conveyance of oil and gas leases or interests therein if they are
routinely obtained subsequent to the sale or conveyance;

Easements, rights-of-way, servitudes, permits, surface leases and other rights
in respect of surface operations that do not materially interfere with the oil
and gas operations to be conducted with respect to the Assets;

All operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Assets;

Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of governmental authority;

The terms and conditions of the Leases, and of all other agreements affecting
the Assets; and

Any Title Defects Buyer may have expressly waived in writing or which are deemed
to have become Permitted Encumbrances under section 9(a).

Nothing contained in this Section 9(v) shall be deemed to limit Buyer's right to
indemnification under Sections 14(b)(ii) and 30 hereof.

"Defect Value" shall mean the amount which is determined in accordance with
Section 9(d) below with respect to each Title Defect which is accepted by Seller
or determined to be a Title Defect pursuant to section 9(c).

Determination of Title Defects and Defect Values

. Within five (5) business days after Seller's receipt of the Title Defects
Notice, Seller shall notify Buyer whether Seller agrees with Buyer's claimed
Title Defects and/or the proposed Defect Values therefor ("Seller's Response").
If Seller does not agree with any claimed Title Defect and/or the proposed
Defect Value therefor, then the parties shall enter into good faith negotiations
and shall attempt to agree on such matters. If the parties cannot reach
agreement concerning either the existence of a Title Defect or a Defect Value
prior to Closing, upon either party's written request, the parties shall retain
a mutually agreed upon and appropriate independent consultant in the state in
which the Asset affected by the claimed Title Defect is located to resolve all
points of disagreement relating to Title Defects and Defect Values. If within 10
days after the date of such written request, the parties have not chosen such
consultant, each party shall retain such a consultant and those two consultants
shall retain a third such consultant. The cost of any such consultants shall be
borne 50% by Seller and 50% by Buyer. Each party shall present a written
statement of its position on the Title Defect and/or Defect Value in question to
the consultants within five (5) business days after the third consultant is
selected, and the consultants shall make a determination of all points of
disagreement in accordance with the terms and conditions of this Agreement
within ten (10) business days of receipt of such position statements. The
determination by the consultants shall be conclusive and binding on the parties,
and shall be enforceable against any party in any court of competent
jurisdiction. If necessary, the Closing Date shall be deferred only as to those
Assets affected by any unresolved disputes regarding the existence of a Title
Defect and/or the Defect Value until the consultants have made a determination
of the disputed issues with respect thereto; provided, however, that, unless
Seller and Buyer mutually agree to the contrary, the Closing Date shall not be
deferred with respect to any Assets subject to unresolved disputes in any event
for more than thirty (30) days beyond the original Closing Date. All Assets as
to which no such dispute(s) exist shall be conveyed to Buyer subject to the
terms of this Agreement at Closing. Once the consultants' determination has been
expressed to both parties, Seller shall have five (5) business days in which to
advise Buyer in writing which of the options available to Seller under section
9(e) below Seller elects regarding each of the Assets as to which the consultant
has made a determination.



Calculation of Defect Value

.



Different Interests

. If a Title Defect is based upon Buyer's notice that Seller owns a lesser
interest, or the notice is from Seller to Buyer to the effect that Seller owns a
greater interest in any Well than that shown on Schedule 1(b), then the Purchase
Price shall be reduced or increased, as appropriate, by an amount equal to the
product of:



(1) if all of Seller's interests in such Well are affected, the allocated value
of such Well as set forth on Schedule 2 or (2) if less than all of Seller's
interests in such Well are affected, that portion of the allocated value of such
Well as set forth on Schedule 2 as is attributable to the affected interest,
times

a fraction, the numerator of which is the amount of lesser or greater interest
set forth in the notice and the denominator of which is the respective interest
set forth on Schedule 1(b).

Pref Rights; Consents

. In the event a third party exercises an applicable Pref Right or fails to
grant a Consent necessary to transfer the Assets to Buyer, the Purchase Price
shall be reduced by the amount allocated to the affected Asset as set forth on
Schedule 2 or a prorata portion thereof calculated in accordance with Section
9(d)(i) above if the Pref Right affects less than 100% of an Asset.



Liens

. If a Title Defect is a lien, encumbrance or other charge upon an Asset which
is liquidated in amount, then the adjustment shall be the sum necessary to be
paid to the obligee to remove the Title Defect from the affected Asset, and
Seller shall pay such sum to obligee at Closing. However, Seller reserves the
right to retain the obligation of this Title Defect and elect to challenge the
validity of any such Title Defect or any portion thereof, and Buyer shall extend
reasonable cooperation to Seller in such efforts at no risk or expense to Buyer.
If a Title Defect represents an obligation or burden upon the affected Asset for
which the economic detriment to Buyer is not liquidated but can be estimated
with reasonable certainty, the adjustment shall be the sum Seller and Buyer
mutually agree upon as necessary to compensate Buyer at Closing for the adverse
economic effect which such Title Defect will have on the affected Asset.



Adverse Environmental Condition

. If a Title Defect is an Adverse Environmental Condition, the Purchase Price
shall be reduced by the cost to remediate such condition, and any penalties
imposed by any governmental agency payable as a result of such condition.



Remedies for Title Defect

. Seller shall have the right, but not the obligation, to cure any Title Defect
accepted by Seller or determined to be a Title Defect pursuant to Section 9(c)
above. With respect to Title Defects involving lack of a leasehold interest,
such Defect shall be considered cured if Seller acquires the leasehold or rights
to acquire the leasehold by the drilling of a well within a six month period.
With respect to any Title Defect that Seller elects not to cure or that Seller
fails to cure at or prior to Closing, the following shall occur:



Defects other than Adverse Environmental Conditions

. In the event the Title Defect is a defect other than an Adverse Environmental
Condition, Seller shall have the option to:



Exclude Asset

. Exclude the Asset subject to the Title Defect from this Agreement, in which
event the Purchase Price shall be reduced by the value allocated to the affected
Asset as set forth on Schedule 2; or



Sell Asset Subject to Defect

. Sell the Asset subject to such Title Defect to Buyer, in which event the
Purchase Price shall be reduced by the Defect Value for such Title Defect.



 

Adverse Environmental Conditions

. In the event the Title Defect is an Adverse Environmental Condition, Seller
shall have the option to:



Remediation

. Agree to remediate such Adverse Environmental Condition at Seller's sole cost
in accordance with applicable Environmental Laws, and there shall be no
adjustment to the Purchase Price in respect of the remediation of such Adverse
Environmental Condition and the provisions of section 14(a)(ii) hereof shall
thereafter apply in all respects. If Seller elects this option Seller will
exercise all reasonable efforts and diligence to complete remediation within six
(6) months of the Closing Date, but any failure to complete its efforts by such
time shall not relieve Seller of its duty to satisfy its obligation hereunder.
Buyer shall allow Seller and its agents and representatives such access to the
Assets as is reasonably necessary for performance of remediation work. Seller
will conduct such work so as not to unreasonably interfere with Buyer's
operations;



Reduce Purchase Price

. Reduce the Purchase Price by the applicable Defect Value of the Asset affected
by such Adverse Environmental Condition, in which event Seller shall have no
other or further obligation or liability in respect of such Adverse
Environmental Condition and the provisions of Section 14(a)(ii) shall thereafter
apply in all respects; or



Exclude Asset

. Exclude the Asset which contains the Adverse Environmental Condition from this
Agreement in which event the Purchase Price shall be reduced by the value
allocated to the affected Asset as set forth in Schedule 2.



Notwithstanding the foregoing, no downward adjustment of the Purchase Price on
account of Title Defects shall occur unless the aggregate amount of the Defect
Values determined in accordance with this Section 9 exceeds Three Hundred Fifty
Thousand Dollars ($350,000) ("Title Basket Value"), and the amount of downward
adjustment shall be the aggregate amount of Defect Values counted after reaching
the Title Basket Value.

Termination as a Remedy

. In the event the aggregate sum of the Defect Values exceeds thirty-five
percent (35%) of the Purchase Price, either Buyer or Seller may elect to
terminate this Agreement, in which case neither party shall have any further
liability or obligation to the other hereunder except as to (i) Seller's
obligation to return the Deposit to Buyer and (ii) all obligations of Seller and
Buyer imposed by any confidentiality agreement, which shall survive such
termination and be enforceable in accordance with the terms thereof.



Suspense Funds Held by Seller

. At Closing, Seller shall provide to Buyer a listing showing all proceeds from
production attributable to the Assets that are currently held in suspense and
shall transfer to Buyer all such suspended proceeds. Buyer shall be responsible
for proper distribution of all the suspended proceeds to the parties lawfully
entitled to them, and hereby agrees to indemnify, defend, and hold harmless
Seller from and against any and all losses arising out of or relating to Buyer's
retention or distribution of such suspended proceeds. Seller represents and
warrants that, to its knowledge, the amounts in such suspense accounts are
materially sufficient to cover all claims thereunder.



Closing

.
The purchase and sale of the Assets pursuant to this Agreement shall be
consummated ("Closing") in Duffield, Virginia, at the offices of Seller on
December 29, 2000 (the "Closing Date"), but effective as of October 1, 2000 (the
"Effective Date"). If Closing is not consummated on the Closing Date due to
Buyer's willful failure to satisfy one or more of the conditions to Closing,
Seller's sole remedy shall be to retain the Deposit as liquidated damages. If
the Closing fails to occur for any other reason, Buyer shall be entitled to
receive the Deposit.



Closing Statement and Post-Closing Adjustments

.



Closing Statement

. Seller shall deliver to Buyer, by not later than five (5) days prior to the
Closing Date, a statement (the "Statement") which Seller has prepared in
accordance with this Agreement and with generally accepted accounting principles
consistently applied setting forth each adjustment to the Purchase Price
necessary in accordance herewith and showing the calculation of such adjustments
in accordance with Section 2(b) hereof. By one day prior to the Closing Date,
Buyer shall provide written notice to Seller of any objections of Buyer to any
item on the Statement showing the calculations resulting in such objections.
Buyer and Seller shall attempt in good faith to resolve their differences. If
they are unable to do so, Closing will be based on the Statement and any
disagreements registered by Buyer will be reserved for the Final Settlement
Statement.



Final Settlement Statement

. After the Closing Date, Seller shall prepare, in accordance with this
Agreement and with generally accepted accounting principles consistently
applied, a statement (the "Final Settlement Statement"), a copy of which shall
be delivered by Seller to Buyer no later than one hundred twenty (120) days
after the Closing Date, setting forth each adjustment to the Purchase Price
necessary in accordance herewith and showing the calculation of such adjustments
in accordance with Section 2(b) hereof. Buyer shall have forty-five (45) days
after receipt of the Final Settlement Statement to review such statement and to
provide written notice to Seller of Buyer's objection to any item on the
statement. Buyer's notice shall clearly identify the item(s) objected to and the
reasons and support for the objection(s). If Buyer does not provide written
objection(s) within the 45-day period, the Final Settlement Statement shall be
deemed correct and shall not be subject to further adjustment. If Buyer provides
written objection(s) within the 45-day period, the Final Settlement Statement
shall be deemed correct as to the items with respect to which no objections were
made. Buyer and Seller shall meet to negotiate and resolve the objections within
fifteen (15) days of Buyer's receipt of Seller's objections. If Buyer and Seller
agree on all objections the adjusted Final Settlement Statement shall be deemed
correct and shall not be subject to further adjustment. Any items not agreed to
at the end of the 15-day period may, at either party's request, be resolved by
arbitration in accordance with Section 12 (c) below.



Arbitration

. If Seller and Buyer cannot agree upon the Final Settlement Statement, the
parties shall chose a mutually agreeable big six accounting firm to act as an
arbitrator and decide all points of disagreement with respect to the Final
Settlement Statement by not later than twenty (20) days following the parties
retention of such consultant for such purpose. The decision of such accounting
firm on all such points shall be binding upon the parties. The costs and
expenses of such accounting firm shall be borne 50% by Seller and 50% by Buyer.



Payment of Final Purchase Price

. Any amounts owing from Seller to Buyer or Buyer to Seller as determined by the
Final Settlement Statement shall be paid within five (5) days of the date the
Final Settlement Statement is agreed upon or the final decision of the
accounting firm, as the case may be.



Limitation of Warranties

. Except as otherwise set forth in Section 4 hereof, the Assets constituting
personal property are being sold by Seller to Buyer without recourse, covenant,
or warranty of any kind, express, implied, or statutory. WITHOUT LIMITATION OF
THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, SELLER CONVEYS such
personal property AS-IS, WHERE-IS AND WITH ALL FAULTS AND EXPRESSLY DISCLAIMS
AND NEGATES (a) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY
IMPLED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE AND (c) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS.
SELLER ALSO EXPRESSLY DISCLAIMS AND NEGATES ANY IMPLIED OR EXPRESS WARRANTY AT
COMMON LAW, BY STATUTE OR OTHERWISE RELATING TO THE ACCURACY OF ANY OF THE
INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR THE
VALUE OF THE ASSETS BASED THEREON OR THE CONDITION OR STATE OF REPAIR OF ANY OF
THE ASSETS; THIS DISCLAIMER AND DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND SELLER ARE OR
WILL BE ENTITLED TO RECEIVE FROM PRODUCTION OF OIL, GAS OR OTHER SUBSTANCES FROM
THE ASSETS, IT BEING UNDERSTOOD THAT ALL RESERVE, PRICE, AND VALUE ESTIMATES
UPON WHICH BUYER HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL
EVALUATION OF BUYER.



Indemnification

. Except as expressly limited elsewhere in this Agreement:



Buyer's Indemnification

. Buyer agrees to indemnify and hold harmless Seller, its officers, directors,
employees, shareholders and any entity which controls, is controlled by or is
under common control with Seller and each of their respective successors and
assigns (the "Indemnified Parties") from and against any and all liability,
loss, cost and expense (including, without limitation, court costs and
reasonable attorneys' fees) (collectively, "Damages") incurred by any
Indemnified Party and arising directly or indirectly out of or resulting from:



any liability attributable to the Assets which is incurred with respect to any
period of time after the Effective Date;

any liability resulting from the condition of the Assets arising at any time
prior to or after the Effective Date under any Environmental Law; and/or

any breach by Buyer of any of its representations, warranties, covenants or
agreements hereunder, subject to Section 30 hereof, it being acknowledged that
Seller's right to indemnification for breach of any representation and warranty
of Buyer shall terminate simultaneously with the termination of such
representation and warranty at the time described in Section 30 hereof.

Seller's Indemnification

. Seller agrees to indemnify and hold harmless Buyer, its officers, directors,
employees, shareholders and any entity which controls, is controlled by or is
under common control with Buyer and each of their respective successors and
assigns (the "Buyer Indemnified Parties") from and against any and all Damages
incurred by any Buyer Indemnified Party and arising directly or indirectly out
of or resulting from



any liability (other than a liability from which Seller is indemnified pursuant
to Section 14(a)(ii) hereof) attributable to the Assets which is incurred with
respect to any period of time on or before the Effective Date;

any breach by Seller of any of its representations, warranties, covenants or
agreements hereunder, subject to Section 30 hereof, it being acknowledged that
Buyer's right to indemnification for breach of any representation and warranty
of Seller shall terminate simultaneously with the termination of such
representation and warranty at the time set forth in Section 30 hereof; and

any Damages incurred by Buyer arising directly or indirectly out of or resulting
from Seller's failure to obtain a Consent from any Non-response Consent Holder,
but only if Buyer provides written notice of such Damages to Seller prior to
December 29, 2001.

Limits on Indemnification

. The respective indemnity and hold harmless obligations of the parties hereto
shall be limited as follows: (i) indemnification shall not apply to (A) any
amount that was taken into account as an upward or downward adjustment of the
Purchase Price pursuant to the provisions hereof, but only to the extent of such
adjustments or (B) either party's costs and expenses with respect to the
negotiation and consummation of this Agreement and the purchase and sale of the
Assets; (ii) Buyer shall not be permitted to enforce any claim for
indemnification hereunder until the aggregate amount of all such claims exceeds
One Hundred Fifty Thousand Dollars ($150,000) (the "Deductible Amount"), in
which event Buyer shall be entitled to receive indemnification payments only to
the extent its aggregate Damages exceed the Deductible Amount; (iii) the
aggregate liability of Seller hereunder shall not exceed the Purchase Price; and
(iv) no party hereto shall be liable for consequential or incidental damages
incurred by the other party.



Risk of Loss

. No adjustment to the Purchase Price shall be made if, after the date hereof
and prior to the Closing, any part of the Assets shall be destroyed or harmed by
fire or any other casualty or cause or shall be taken by condemnation or the
exercise of eminent domain, but Buyer shall be entitled to any applicable
insurance proceeds (to the extent actually received by Seller and not payable
from a captive insurance carrier or subject to reimbursement or repayment by
Seller or its affiliates) or condemnation awards.



Termination and Remedies

.



Termination

. If the Closing has not occurred on or prior to the Closing Date on account of
any failure of Buyer to perform its obligations hereunder and Seller has fully
complied and performed pursuant to the provisions of this Agreement, Seller may
terminate this Agreement and retain the Deposit as liquidated damages, in which
case Buyer shall give written instructions to the Bank to deliver the Deposit,
including interest, to Seller. THE PARTIES HEREBY ACKNOWLEDGE THAT THE EXTENT OF
DAMAGES TO SELLER OCCASIONED BY THE FAILURE OF THIS TRANSACTION TO BE
CONSUMMATED WOULD BE IMPOSSIBLE OR EXTREMELY DIFFICULT TO ASCERTAIN AND THAT THE
AMOUNT OF THE DEPOSIT IS A FAIR AND REASONABLE ESTIMATE OF SUCH DAMAGES UNDER
THE CIRCUMSTANCES AND DOES NOT CONSTITUTE A PENALTY.



Sole remedy of Buyer Prior to Closing

. If, any time prior to Closing, it is determined that any of the
representations and warranties made herein by Seller are materially incorrect or
if Seller fails to fully and timely comply with any of Seller's obligations as
set forth herein or as required by applicable law, Buyer's sole and exclusive
remedy against Seller shall be to terminate this Agreement, and within five (5)
business days after Seller receives written notice of such election by Buyer,
Seller shall give written instructions to the Bank to return the Deposit,
including interest, to Buyer.



Further Assurances

. After the Closing, Seller and Buyer shall execute, acknowledge and deliver or
cause to be executed, acknowledged and delivered such instruments and take such
other action as may be necessary or advisable to carry out their obligations
under this Agreement and under any exhibit, document, certificate or other
instrument delivered pursuant hereto.



Access to Records by Seller

. Within thirty (30) days after Closing, Seller shall deliver to Buyer the
originals of all Records, except that Seller
shall
retain (a) the originals of all Records which relate to properties other than
the Assets being sold herein, and (b) the originals of all accounting Records,
subject to the right of Buyer to copy selected portions of such accounting
Records at Buyer's expense and with minimal disruption of Seller's ongoing
business. For a period of six (6) years after the date of Closing, Buyer will
retain the Records delivered to it pursuant hereto and will make such Records
available to Seller upon reasonable notice at Buyer's headquarters at reasonable
times and during office hours. Buyer shall notify Seller in writing within
thirty (30) days of the sale to a third party of all or any part of the Assets
which involves the transfer of any of the Records of the name and address of the
buyer(s) in any such sale. Buyer shall require as part of any such sales
transaction that such third party assume the obligations imposed on Buyer in
this Section.



Notices

. All notices required or permitted under this Agreement shall be in writing and
shall be delivered personally or by certified mail, postage prepaid and return
receipt requested or by telecopier as follows:



Buyer     John Mork, President and CEO
Energy Corporation of America
4643 South Ulster Street, Suite 1100
Denver, CO 80237
Telephone:      303-694-2667
Telecopier:     303-694-2763

With copies to:
Thomas R. Goodwin, Esquire
Tammy J. Owen, Esquire
Goodwin & Goodwin, LLP
300 Summers Street, Suite 1500
Charleston, WV 25301
Telephone:      304-346-7000
Telecopier:     304-344-9692
 
Seller     James D. McKinney
Penn Virginia Oil & Gas Corporation
6907 Duff-Patt Road, P.O. Box 386
Duffield, VA 24244
Telephone:     540-431-4511
Telecopier:     540-431-2407; and

With copies to:
James O. Idiaquez
Penn Virginia Oil & Gas Corporation
11757 Katy Freeway, Suite 300
Houston, Texas 77079
Telephone:     281-966-3861
Telecopier:     281-966-3870; and

Nancy M. Snyder
General Counsel
Penn Virginia Corporation
One Radnor Corporate Center, Suite 200
100 Matsonford Road
Radnor, PA 19087
Telephone:     (610) 687-8900
Telecopier:     (610) 687-3688

or to such other place within the United States of America as either party may
designate as to itself by written notice to the other. All notices given by
personal delivery or mail shall be effective on the date of actual receipt at
the appropriate address. Notices given by telecopier shall be effective upon
actual receipt if received during recipient's normal business hours or at the
beginning of the next business day after receipt if received after the
recipient's normal business hours. All notices by telecopier shall be confirmed
in writing on the day of transmission by either mailing by postage prepaid
certified mail with return receipt requested, or by personal delivery.

Arbitration

. If at any time any dispute shall arise between Buyer and Seller under this
Agreement or under any of the terms and provisions hereof (other than any
dispute to be decided by an accounting firm pursuant to section 9 hereof) which
cannot be agreed upon by the parties hereto, then such dispute shall be referred
to a board of arbitrators (the "Board"). Such Board shall be composed of a
representative of Buyer and a representative of Seller, to be selected by them,
respectively, and a third arbitrator who shall be chosen by the two (2)
arbitrators herein provided for. In case the two (2) arbitrators are unable to
agree within ten (10) days upon a third arbitrator, then the American
Arbitration Association shall designate a disinterested person to act as such
arbitrator; and, in case either of the parties should, for a period of ten (10)
days after receipt of the notice below referred to, fail to select and make
known in writing to the other party the arbitrator selected by it, the said
American Arbitration Association shall designate two (2) disinterested persons,
who together with the person selected by the party desiring the arbitration,
shall constitute the Board. Either party may at any time serve upon the other a
notice setting forth the point or points upon which the decision of said Board
is desired and the other party may, within ten (10) days thereafter, serve a
counter-notice specifying any additional points or differences arbitrable
hereunder upon which such other party may desire a decision. The Board shall
give ten (10) days written notice of the time and place of hearing to the
respective parties, and shall determine questions submitted to it for
arbitration, and make its decision and award in writing. The decision and award
of a majority of the arbitrators shall be final, conclusive and obligatory upon
the parties to this Agreement, their successors and assigns, and without appeal,
and each party hereto agrees to abide by and comply with every such decision and
award. Those costs of any such arbitration shall in the first instance be paid
by the party requesting the same, but if such party substantially prevails
therein it shall be reimbursed therefore by the other party, and this question
of costs shall in each case be determined by the Board when it renders its
decision on the question or questions submitted to it.



Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia.



Assignment

. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective permitted successors and assigns.
Notwithstanding the preceding sentence, Buyer shall not assign this Agreement or
its rights or obligations hereunder without Seller's written consent which
consent shall not be unreasonably withheld or delayed; provided, however that
Buyer may assign its rights and obligations hereunder to Eastern American Energy
Corporation without such consent.



Entire Agreement; Amendments; Waivers

. This Agreement constitutes the entire Agreement between the parties hereto
with respect to the subject matter hereof, superseding all prior negotiations,
discussions, agreements and understandings, whether oral or written, relating to
such subject matter. This Agreement may not be amended and no rights hereunder
may be waived except by a written document signed by the party to be charged
with such amendment or waiver. No waiver of any of the provisions of the
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.



Severability

. If a court of competent jurisdiction determines that any clause or provision
of this Agreement is void, illegal, or unenforceable, the other clauses and
provisions of the Agreement shall remain in full force and effect and the
clauses and provisions which are determined to be void, illegal, or
unenforceable shall be limited so that they shall remain in effect to the extent
permissible by law.



Press Releases

. Seller and Buyer shall consult with each other prior to the issuance of any
press releases or other public announcements concerning this transaction.



Headings

. The headings of the Sections of this Agreement are for guidance and
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions of this Agreement.



Counterparts

. This Agreement may be executed by Buyer and Seller in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same instrument. This Agreement
will be binding upon the parties who do sign whether or not all parties sign the
Agreement.



Expenses, Fees and Taxes

. Each of the parties hereto shall pay its own fees and expenses incident to the
negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby, including broker fees. Buyer shall be
responsible for the cost of all fees for the recording of transfer documents.
All other costs shall be borne by the party incurring them. Notwithstanding
anything to the contrary herein, it is acknowledged and agreed by and between
Seller and Buyer that the Purchase Price excludes any sales taxes or other taxes
in connection with the sale of property pursuant to this Agreement. If a
determination is ever made that a sales tax or other transfer tax applies, Buyer
shall be liable for such tax as well as any applicable conveyance, transfer and
recording fees, and real estate transfer stamps or taxes imposed on any transfer
of property pursuant to this Agreement. Buyer shall indemnify and hold Seller
harmless with respect to the payment of any of such taxes, including any
interest or penalties assessed thereon. The indemnity and hold harmless
obligation contained in the preceding sentence shall survive the Closing.



Business Days

. The term "business day" when referred to herein shall mean any day (other than
a day which is a Saturday, Sunday or legal holiday) in the state of Virginia.



 

Survival of Representations and Warranties. The representations and warranties
included in Sections 4, 5 and 10 hereof shall survive until the Closing Date
except that the representations and warranties included in

Section 4(i) shall survive with respect to any Asset until the later to occur of
(i) the date on which Seller or its permissible assignee ceases to own such
Asset or (ii) December 29, 2005; and

Section 4(j) shall survive until June 29, 2001.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly elected officers
to execute this Agreement on the date first above written.

 

PENN VIRGINIA OIL & GAS CORPORATION

By: ____James O. Idiaquez

     James O. Idiaquez

Vice President

 

Energy Corporation of America

 

By: ___Joseph E. Casabona
     Joseph E. Casabona
     Executive Vice President

 



Penn Virginia Oil & Gas Corporation

6907 Duff-Patt Road, P.O. Box 386

Duffield, VA 24244-0387




December 29, 2000


Mr. John Mork
Eastern American Energy Corporation
501 56th Street
Charleston, WV 25301

Re:    Amendment to Asset Purchase and Sale Agreement (the "Agreement")
        Dated November 22, 2000 Between Penn Virginia Oil & Gas Corporation
("Seller") and Eastern American Energy Corporation as         Designated
Assignee of Energy Corporation of America ("Buyer")


Dear Mr. Mork:

        The purpose of this letter is to set forth our agreement as follows:

        1.  Amendment to the Agreement. Section 30(a) of the Agreement shall be
amended and restated in its entirely to read as          follows:

            "a.  Section 4(i) shall survive with respect to any Asset until the
earlier to occur of (i) the date on which Buyer or its permissible       
       assignee ceases to own such Asset or (ii) December 29, 2005; and"

        2.   Confirmation. In all respects other than as se forth herein, the
terms and conditions of the Agreement are hereby ratified and          
    confirmed.

        If you agree that this letter accurately sets forth our agreement,
please indicate as much by signing in the space below.


Penn Virginia Oil & Gas Corporation
 
By: James O. Idiaquez
James O. Idiaquez
Vice President
 
ACCEPTED and AGREED
this 29th Day of December 2000
EASTERN AMERICAN ENERGY
CORPORATION

Donald C. Supcoe
Donald C. Supcoe
Vice President